Title: To James Madison from Benjamin Tallmadge, 6 January 1815
From: Tallmadge, Benjamin
To: Madison, James


        
          Sir
          Litchfield Connt. Jany. 6th. 1815
        
        Bodily Indisposition obliged me to leave Washington a few weeks ago, & the same Cause forbids my return at this time.
        Permit me to state a Request, which the absence of the Secretary of the Navy, I hope may justify. I have a Son about twenty years old (Benjamin Tallmadge Jnr. by name) who has been a Member of Yale College to his third or Junior Year. He has long been very desirous of entering the Navy of the U. States, but lately has become so importunate that he seems determined to give up every other pursuit. Altho’ my own wishes would be better gratified if he would first compleat his Education, yet finding him so very zealously engaged in this pursuit, I am induced to yield to his request, & shall feel greatly obliged if the President will direct a Midshipman’s Warrant to be granted to him. While I was at N.York I consulted Commodore Decatur on the Subject, whom I found acquainted with my Son’s Wishes, for he had actually left College to visit him. He remarked that She [sic] should be glad to take him on board of his Ship, & if the President will gratify him, he will immediately repair to his Station. I have the honor to be, very respectfully, Your most Obedt. H’ble Servt.
        
          Benjn. Tallmadge
        
      